DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of June 30, 2022 and supplemental response filed August 17, 2022 has been received and entered. Claims 1 and 4-6 have been amended, claims 8 and 11-21 have been cancelled, and claims 22-26 have been newly added.  Claims 1-7, 9-10, and 22-26 are pending and under instant consideration. 

Withdrawn Rejections - 35 USC § 112(b)
	Claims 1-10 were rejected in the previous Office Action mailed March 31, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendments render the rejections under 35 USC § 112(b) moot.   Applicant has amended base claim 1 and dependent claims 3 and 8 to clarify that “the polymer” refers to the “crosslinked polymer”.  Claims 4-6 were amended to be directed towards the microcapsule of claim 1.  Accordingly, the rejection is hereby withdrawn.


Withdrawn Rejections - 35 USC § 102(b)
	Claims 1, 9, and 10 were rejected in the previous Office Action mailed March 31, 2021, under 35 U.S.C. 102(a)(1) as being anticipated by Wijk et al. (Chem. Commun., 2014, 50, 1542715430).  Applicant’s amendment filed on June 30, 2022 renders the rejection moot.  Applicant has amended claim 1 to include the limitation of claim 8, specifically wherein the membrane comprises dimethylallylamine.  Wik does not disclose a membrane comprising dimethylallylaminde.  Accordingly, the 102 type rejection is hereby withdrawn.

Withdrawn Rejections - 35 USC § 103
Claims 1-3, 9, and 10 were rejected in the previous Office Action mailed March 31, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Niepa et al. (Nature Scientific Reports 6:30578; August 2016 1-9) and Wackett et al. (Patent No.: US 9,790,484, Pub. Date: Oct. 17, 2017).  Applicant’s amendment filed on June 30, 2022 renders the rejection moot.  Applicant has amended claim 1 to include the limitation of claim 8, specifically wherein the membrane comprises dimethylallylamine.  The prior art does not teach or suggest a membrane comprising dimethylallylaminde in a microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the crosslinked polymer comprises siloxane units; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane.  There is no motivation found in the prior art for the membrane to comprises dimethylallylamine.   Accordingly, the 103 type rejection is hereby withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest in a microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the crosslinked polymer comprises siloxane units; wherein the membrane comprises dimethylallylamine; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane.  


	The closest prior art is Wijk et al. (Chem. Commun., 2014, 50, 1542715430) and Niepa et al. (Nature Scientific Reports 6:30578; August 2016 1-9).  Wijk discloses a multiple bacteria suspended in Tris-HCl buffer encapsulated in microcapsules (page 15427 column 1), wherein the microcapsules comprises crosslinked poly(organosiloxane) (page 15427 Fig. 1, page 15428 column 1 chemical reactions and column 2 Fig. 2), wherein the bacteria is Lactobacillus plantarum strain 423 (abstract).  Neipa discloses suspended cells encapsulated by polydimethyl siloxane (abstract), wherein the suspended cells comprise Pseudomonas aeruginosa and Eschericha coli (page 2 paragraph 5),


The instant invention is the first microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the crosslinked polymer comprises siloxane units; wherein the membrane comprises dimethylallylamine; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 9-10, and 22-26 are allowed.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617